Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a notice of allowability in response to an RCE filed on January 26, 2022. Claim(s) 1-6, 8-16, and 18-20 are allowed.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January, 26, 2022, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s amendments and arguments, see page(s) 6-9, filed January 26, 2022, with respect to Claim(s) 1-6, 8-16, and 18-20 have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner
notes that for the reasons outlined below, Independent Claim(s) 1 and 11 are
distinguished from the prior art.
Shannon (US 10,593,217). Shannon teaches a user is able to provide a request for a multi-modal mobility service request for a VTOL, which, can include a desired starting and arrival destination and the estimated weights of passengers and bags or other gear carried by the passenger. Shannon, also teaches assigning a vertiport along with a VTOL aircraft for the next leg of the transportation service. However, Shannon, doesn't explicitly teach receiving an updated payload weight, which, will be used to then assign the VTOL. Shannon, also, doesn't explicitly teach assigning a seat to a passenger. The system will then determine a seat weight to achieve a specific stroke, which, the system will then determine the difference between the passenger weight and the seat weight in order to identify an attachment to be added or removed.
Fokkelman (US 9,626,857). Fokkelman teaches a passenger will be able to enter journey data prior to the trip, which, will include arrival and departure data to the airport along with accompanying baggage items. Fokkelman, further, teaches that the vehicle carrying the passenger from a starting location to an airport will load the passenger’s baggage into the vehicle, which, the vehicle will then determine the actual weight of the passenger’s luggage and transmit the actual baggage weight to the airport. However, 
Chen et al. (US 2015/0279217). Chen et al. teaches determining an expected weight of passengers and cargo, which, will be used to then re-determine the updated passenger and cargo weights. Chen et al., further, teaches that once the updated expected weights are determined then the system will determine to reroute passengers and/or cargo. The system is able to then route the passenger through an indirect route to its final destination.  However, Chen, doesn't explicitly teach assigning a seat to a passenger. The system will then determine a seat weight to achieve a specific stroke, which, the system will then determine the difference between the passenger weight and the seat weight in order to identify an attachment to be added or removed.
Fuscone et al. (US 2015/0241295). Fuscone et al. teaches a system that is able to determine an estimated and/or actual payload weight for each adult and child passenger. The system will then determine seats/zones which a passenger should be assigned based on passenger and luggage weight. However, Fuscone et al., doesn't explicitly teach using the updated payload to assign the VTOL. Fuscone et al., also, doesn't explicitly teach assigning a seat to a passenger. The system will then determine a seat weight to achieve 
Bolukbasi et al. (US 2017/0106981). Bolukbasi teaches that a weight of an occupant of a seat can be measured by a load cell. The system will then determine the stroke load for the occupant’s seat based on the occupant’s weight from the load cell. However, Bolukbasi et al., doesn't explicitly teach receiving an updated payload weight, which, will be used to then assign the VTOL. Bolukbasi et al., also, doesn't explicitly teach assigning a seat to a passenger. The system will then use the determined a seat weight to calculate the difference between the passenger weight and the seat weight in order to identify an attachment to be added or removed.
“You Can Be Too Skinny To Fly the F-35,” By Eric Tegler, November, 3, 2015, (hereinafter Skinny). Skinny teaches that an aircraft will allow certain sized pilots to fly the F-35. Skinny, further, teaches that pilots who weigh less than 136 pounds cannot fly the F-35, if it is determined that the pilot is above that weight threshold then the pilot will be equipped with a helmet as long as the helmet is within a certain weight range and a head mount will placed in the aircraft to protect the pilots head. Skinny, also, teaches that the mount head support panel will be attached. However, Skinny, doesn't explicitly teach receiving an updated payload weight, which, will be used to then assign the VTOL. Skinny, also, doesn't explicitly teach assigning a seat to a passenger. The system will then determine a seat weight to achieve a specific stroke, 
“Analysis and Optimization of a Crashworthy Helicopter Seat,” by Mhaskar Nauman Hasan Abdul Latif, May 2008, (hereinafter Helicopter). Helicopter teaches a crashworthy helicopter seat that comprises a seat member including a back section and a seating sections and an energy absorbing means connected between the seat member and the helicopter frame. Helicopter, further, teaches that a stroking load of the seat can be determined based on combining the weight of the seat portion, the passenger, and the passengers gear. However, Helicopter, doesn’t explicitly teach receiving an updated payload weight, which, will be used to then assign the VTOL. Helicopter, also, doesn't explicitly teach assigning a seat to a passenger. The system will then determine a seat weight to achieve a specific stroke, which, the system will then determine the difference between the passenger weight and the seat weight in order to identify an attachment to be added or removed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628